—Judgment, Supreme Court, New York County (Renee White, J.), rendered March 16, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The jury’s verdict, rejecting defendant’s agency defense, was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. “The defense of agency is not intended to protect a person who arranges a drug transaction for the purpose of earning the equivalent of a finder’s fee or broker’s commission, in contrast to a person who performs a ‘favor,’ possibly rewarded by a tip or incidental benefit” (People v Elvy, 277 AD2d 80, citing People v Lam Lek Chong, 45 NY2d 64, 75-76, cert denied 439 US 935). In this case, there was overwhelming evidence disproving the agency defense, including defendant’s own testimony that he kept $10 of the $30 given to him by the *364undercover officer for the purchase of drugs. “The evidence established that defendant acted primarily, if not exclusively, for his own advantage, particularly since there was no [credible] evidence that defendant had any other reason to risk arrest by assisting a total stranger in purchasing drugs” (id.). Concur — Tom, J. P., Ellerin, Wallach, Rubin and Buckley, JJ.